Citation Nr: 1726397	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for chronic cervical musculotendinous strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from November 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a cervical spine condition and assigned a 0 percent rating effective December 27, 2005.  That rating was increased to 30 percent in an August 2007 rating decision.

The Board denied the Veteran's claim in April 2011.  He appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court), which remanded the matter back to the Board in January 2012 pursuant to a Joint Motion for Partial Remand (JMPR).  The Board then remanded the matter for additional development in August 2012.

In March 2013, the Board again denied the claim, and the Veteran again appealed to the Court.  Pursuant to a December 2013 JMPR, the Court remanded the matter back to the Board, which issued another denial in September 2014.  The Veteran again appealed, and the Court remanded the matter back to the Board by way of a December 2015 memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was returned to the Board from a December 2015 Court decision.  To the extent that additional evidence had been received since the prior Board decision, the Veteran waived his opportunity to have such evidence reviewed by the AOJ in the first instance in April 2016.  However, a relevant July 2016 VA examination was subsequently performed and the report was associated with the claims file.  In correspondence dated April 2017, the Veteran requested that his case be remanded back to the AOJ for review of this evidence.



Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for entitlement to an initial rating higher than 30 percent for chronic cervical musculotendinous strain, to include consideration of the July 2016 VA examination and any other pertinent evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the issue to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


